Order entered January 29, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00477-CV

                         IN THE INTEREST OF: Z.C.S., A CHILD

                      On Appeal from the 15th Judicial District Court
                                 Grayson County, Texas
                           Trial Court Cause No. FA-12-2032

                                          ORDER
       Based on the Court’s opinion of this date, we GRANT the motion of Rick Dunn for leave

to withdraw as appointed counsel on appeal. We DIRECT the Clerk of the Court to remove

Rick Dunn as counsel of record for Jennifer Lynn Sikes. We DIRECT the Clerk of the Court to

send a copy of this order and all future correspondence to Jennifer Lynn Sikes, 9650 Farmington

Road, Van Alstyne, Texas 75495.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE